Reasons for Allowance
The present claims are deemed allowable over the references of record for substantially the reasons set forth by Applicants.
While the prior art of record disclose seed layers meeting the claimed limitations, the prior art of record fails to provide sufficient specificity to utilize those seed layers with a dual underlayer structure meeting the claimed limitations.  Dual CoCr underlayers are known in the art (e.g. see cited Sonobe et al. ‘741 A1), but there is no guidance or suggestion to utilize the exact requirements as claimed for the dual underlayers in combination with the seed layer specifics as claimed.  Given that each layer in a magnetic recording medium directly impacts the overall properties and performance of the medium, the prior art of record fails to teach or suggest any motivation to combine a dual CoCr underlayer structure with a structure possessing the claimed seed layer.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M BERNATZ whose telephone number is (571)272-1505. The examiner can normally be reached Mon-Fri (variable: ~0600 - 1500 ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN M BERNATZ/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        
April 29, 2022